Citation Nr: 1218628	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  10-01 182	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945.  The appellant is the Veteran's surviving common law spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The appellant testified at a November 2010 hearing before an RO Decision Review Officer (DRO) at the Providence RO.  A transcript of the hearing is associated with the claims file.  


ORDER TO VACATE

On February 9, 2012, the Board remanded the claim of entitlement to VA burial benefits for issuance of a Statement of the Case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Since February 9, 2012, it has been brought to the Board's attention that the appellant's purported May 2009 notice of disagreement was invalid as she was not the appropriate party to file the appeal.  One of the Veteran's relatives, L. A., filed the application for burial benefits, and it appears that he paid the funeral home for the Veteran's burial expenses.  Thus, as the appellant had not applied for or been denied entitlement to VA burial benefits, the remand for issuance of an SOC with respect to the issue of entitlement to burial benefits was in error.  

Accordingly, the February 9, 2012, Board remand of the issue of the appellant's entitlement to VA burial benefits is vacated.



	                        ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


